Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 01/26/2022 have been entered. Claims 1- 20 are patentable.
Response to Amendments and Arguments
Applicant's amendments and arguments filed 01/26/2022 have been fully considered. The amendments and arguments, see item (A) in pages 7-8, are sufficient to overcome the prior art of the record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record is briefly described as follows:
UCHIYAMA, et al. (US 2019/0320361 A1), which discloses  a first electronic device (a wearable terminal 200C or the like), communicating with a second electronic device (a relay terminal 100C) via a short-range wireless link (sidelink), and communicating with a third electronic device (BTS 100A and further connected electronic device) via an LTE wireless link as shown in fig.2 (See fig.2 and pars. 0056-0060; also see fig.3 which shows a first electronic device 200S communicating with second and third electronic devices 100C1 and 100C via respective first and second wireless sidelinks as shown in fig.3. UCHIYAMA, et al. further discloses: in a case in which a shift to Radio Link Failure (RLF) is decided (YES in S105), the remote terminal 200C (the communication processing unit 

Beattie, et al. (US 2019/0173934 A1), which discloses methods for media communication, e.g. audio, by providing end-to-end encoding and decoding of the media at the sending and receiving devices, e.g.,  the real-world media (e.g., image, video, or audio) is encoded into a digital data stream that is carried, end-to-end, to the receiving edge device without being brought back to baseband, re-encoded into another format, and decoded along the way. Thus, in some examples, encoding and decoding of the digital data stream happens only at the network edge or in the sending and receiving devices. See par. 0002; par. 0012.
However, the combination of above references, inter alia, does not show or teach all the limitations in the dependent claims, and in particular the specific relations  between the recited devices and their specific corresponding actions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641